Name: 2000/564/EC: Commission Decision of 7 September 2000 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(2000) 2498) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  trade;  research and intellectual property;  means of agricultural production;  family;  international trade
 Date Published: 2000-09-20

 Avis juridique important|32000D05642000/564/EC: Commission Decision of 7 September 2000 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(2000) 2498) (Text with EEA relevance) Official Journal L 236 , 20/09/2000 P. 0033 - 0034Commission Decisionof 7 September 2000amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries(notified under document number C(2000) 2498)(Text with EEA relevance)(2000/564/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(1) thereof,Whereas:(1) Commission Decision 93/693/EC(2), as last amended by Decision 2000/343/EC(3), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries.(2) The competent veterinary services of New Zealand have forwarded a request for one addition to the list of semen collection centres officially approved for the export from New Zealand to the Community of semen of domestic animals of the bovine species.(3) Guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received by the Commission from New Zealand.(4) It is therefore necessary to amend the list of approved centres in New Zealand.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The following semen collection centre is added to the list concerning New Zealand in the Annex to Decision 93/693/EC:>TABLE>Article 2This Decision is addressed to the Member States.Done at Brussels, 7 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 320, 22.12.1993, p. 35.(3) OJ L 119, 20.5.2000, p. 36.